J-S05021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                          IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

RICHARD SYLVESTER STOUGH,

                            Appellant                      No. 1198 MDA 2015


            Appeal from the Judgment of Sentence October 20, 2014
                   In the Court of Common Pleas of York County
    Criminal Division at No(s): CP-67-CR-0001263-2014, CP-67-CR-0005333-
           2013, CP-67-CR-0007299-2013, CP-67-CR-0007301-2013


BEFORE: BENDER, P.J.E., SHOGAN, and PLATT,* JJ.

MEMORANDUM BY SHOGAN, J.:                              FILED FEBRUARY 22, 2016

        Appellant, Richard Sylvester Stough, appeals nunc pro tunc from the

October 20, 2014 judgment of sentence of twenty-five to fifty-five months of

imprisonment, following his conviction at a bench trial of indecent assault,

stalking, and intimidation of a witness or victim. Appellate counsel has filed

a petition to withdraw his representation and a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978
A.2d 349   (Pa.    2009),    which     govern   a   petition   to   withdraw   from

representation on direct appeal. After review, we grant counsel’s petition to

withdraw, and we affirm the judgment of sentence.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S05021-16


     The trial court summarized the facts and procedural history as follows:

           On June 27, 2013, Kristen Stambaugh was recovering from
     a recent surgery in her home in York County, Pennsylvania when
     she heard a knock at her door. She answered the door and it
     was her neighbor, the Appellant. He stated that he and his wife
     had an argument and that he was going to leave the house, but
     that he wanted to exchange numbers with Ms. Stambaugh. The
     Appellant stated his reason for wanting to exchange numbers
     was so Ms. Stambaugh could watch his house while he was
     away.     Ms. Stambaugh agreed, but instead of letting the
     Appellant inside her home, she closed the door while she went
     into the kitchen to get pen and paper. She heard her front door
     open and the Appellant entered her kitchen. He pinned her
     against her sliding glass door and began touching her buttocks
     and kissing her neck.       During the entire encounter, Ms.
     Stambaugh was attempting to push the Appellant off of her and
     was screaming “no.”

            Eventually, Ms. Stambaugh was able to get her arms free
     and she pushed the Appellant out of the door. She called her
     friend Karen, who came over and encouraged Ms. Stambaugh to
     call the police. Officers responded to Ms. Stambaugh’s house
     and took a report. Over the next three months the Appellant left
     notes on Ms. Stambaugh’s door or car, stood outside watching
     her, and even showed up at her place of employment. All of
     these incidents were reported to police who repeatedly told the
     Appellant to stay away from Ms. Stambaugh. It is this behavior
     that led to the charges in the Appellant’s other cases.

            Eventually the Appellant was incarcerated on these
     charges. In November of 2013, Ms. Stambaugh received a letter
     from York County Prison. Ms. Stambaugh immediately took the
     letter to the police department; she did not even open it. It was
     this letter that led to the witness intimidation charge. In the
     letter, the Appellant offers the victim an invitation to
     Thanksgiving dinner and food in exchange for her dropping the
     charges against him.

            Due to all of the events that had transpired after the June
     27, 2013, incident, Ms. Stambaugh testified that she no longer
     felt safe and this led her to move. Ms. Stambaugh testified that
     she and the Appellant had always been friendly, typical


                                   -2-
J-S05021-16


      neighborly chitchat, but she never thought there were any issues
      between the two.

              The Appellant did testify, however, his testimony was
      essentially denial of all charges. He began his testimony by
      stating that he was “here on false charges.” With respect to the
      initial incident with Ms. Stambaugh, the Appellant stated that he
      did go to her house to exchange numbers, but nothing
      inappropriate occurred; they exchanged numbers and that was
      it. In fact, the Appellant denied ever being in Ms. Stambaugh’s
      house.      He denied writing notes and leaving them on Ms.
      Stambaugh’s car or front door. However, he did admit to writing
      her the note from the prison. Although he was aware that he
      was not supposed to have any contact with Ms. Stambaugh he
      did not know that also included letters.

            After hearing all of the testimony, we found the Appellant
      guilty on most of the charges against him. The only evidence
      the defense offered to discredit Ms. Stambaugh was the
      Appellant himself, and quite frankly, we did not believe much of
      his testimony. We sentenced the Appellant on October 20,
      2014, and this timely appeal followed.

Trial Court Opinion, 7/28/15, at 2–4 (internal citations to the record

omitted).

      Appellant filed a timely notice of appeal on November 19, 2014. Both

the trial court and Appellant complied with Pa.R.A.P. 1925. On May 1, 2015,

this Court dismissed the appeal for failure to file a brief. On May 14, 2015,

Appellant filed a petition pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S. §§ 9541-9546. The PCRA court held a hearing on June 25, 2015,

and on July 9, 2015, granted Appellant permission to appeal nunc pro tunc.

Appellant filed a notice of appeal on July 13, 2015. Both the trial court and

Appellant complied with Pa.R.A.P. 1925.




                                     -3-
J-S05021-16


      Before we address the questions raised on appeal, we must resolve

appellate counsel’s request to withdraw. Commonwealth v. Cartrette, 83
A.3d 1030, 1032 (Pa. Super. 2013) (en banc).        There are procedural and

briefing requirements imposed upon an attorney who seeks to withdraw on

appeal. The procedural mandates are that counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the brief to the defendant; and 3) advise the defendant that
      he or she has the right to retain private counsel or raise
      additional arguments that the defendant deems worthy of the
      court’s attention.

Id. at 1032 (citation omitted).

      In this case, counsel has satisfied those directives. Within the petition

to withdraw, counsel averred that he conducted a conscientious examination

of the record, including all notes of testimony.       Following that review,

counsel concluded that the present appeal is wholly frivolous. Counsel sent

to Appellant a copy of the Anders brief and petition to withdraw, as well as

a letter, a copy of which is attached to the motion. In the letter, counsel

advised Appellant that he could represent himself or retain private counsel.

      We now examine whether the brief satisfies the Supreme Court’s

dictates in Santiago, which provide that:

      in the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of
      the procedural history and facts, with citations to the record; (2)
      refer to anything in the record that counsel believes arguably
      supports the appeal; (3) set forth counsel’s conclusion that the
      appeal is frivolous; and (4) state counsel’s reasons for

                                     -4-
J-S05021-16


      concluding that the appeal is frivolous. Counsel should articulate
      the relevant facts of record, controlling case law, and/or statutes
      on point that have led to the conclusion that the appeal is
      frivolous.

Cartrette, 83 A.3d at 1032 (quoting Santiago, 978 A.2d at 361).

      Counsel’s brief is compliant with Santiago.     It sets forth the factual

and procedural history of this case and outlines pertinent case authority.

Counsel identifies four issues, as follows:

         1. Whether the Commonwealth failed to present sufficient
            evidence of Indecent Assault that Appellant’s unwanted
            touching of the victim was for the purpose of sexual
            gratification?

         2. Whether the Commonwealth failed to present sufficient
            evidence of Stalking that Appellant intended to place the
            victim in reasonable fear of bodily injury or to cause
            substantial emotional distress by his communications?

         3. Whether the Commonwealth presented insufficient
            evidence of Appellant’s intent to intimidate the victim into
            withdrawing charges?

         4. Whether an offer of de minimis pecuniary gain is sufficient
            to trigger culpability under the intimidation of witness
            statute?

Anders Brief at 5.

      The issues identified in the Anders brief are all related to the

sufficiency of the evidence supporting Appellant’s convictions. In reviewing

a sufficiency challenge, “we must decide whether the evidence admitted at

trial, and all reasonable inferences drawn therefrom in favor of the

Commonwealth, as verdict winner,” are sufficient to support all elements of

the offense.   Commonwealth v. Hitcho, 123 A.3d 731, 746 (Pa. 2015).

                                      -5-
J-S05021-16


The trial court, sitting as the finder of fact, is free to believe some, all, or

none of the evidence.     Commonwealth v. Cousar, 928 A.2d 1025 (Pa.

2007); Commonwealth v. Tejada, 107 A.3d 788, 792–793 (Pa. Super.

2015).   Moreover, the Commonwealth may sustain its burden of proof by

wholly circumstantial evidence.    Commonwealth v. Diggs, 949 A.2d 873

(Pa. 2008); Commonwealth v. Vogelsong, 90 A.3d 717 (Pa. Super.

2014), appeal denied, 102 A.3d 985 (Pa. 2014). As an appellate court, we

may not re-weigh the evidence and substitute our judgment for that of the

fact-finder. Commonwealth v. Rogal, 120 A.3d 994 (Pa. Super. 2015).

      Appellant first asserts that the evidence was insufficient to convict him

of indecent assault. Appellant was convicted of indecent assault pursuant to

18 Pa.C.S. § 3126(a)(1). A person is guilty of indecent assault if he “has

indecent contact with the complainant . . . without the complainant’s

consent.”   18 Pa.C.S. § 3126(a)(1).       The Crimes Code defines indecent

contact as “[a]ny touching of the sexual or other intimate parts of the

person for the purpose of arousing or gratifying sexual desire, in either

person.” 18 Pa.C.S. § 3101.

      After review, we conclude the Commonwealth presented sufficient

evidence of indecent assault. Kristen Stambaugh [also “the victim”] testified

that after Appellant entered her home and pinned her against a sliding glass

door, he began touching her buttocks and kissing her neck. N.T., 6/13/14,

at 10. The victim further testified that while Appellant was touching her, she


                                     -6-
J-S05021-16


was resisting and screaming, “No, stop, get off, get out, yelling at him the

entire time.”    Id. at 11.   The testimony of the victim, standing alone, is

sufficient to convict in sex offense prosecutions. In Interest of J.R., 648
A.2d 28 (Pa. Super. 1994).

      Further, Ms. Stambaugh stated that Appellant told her, "You know you

want this.”     N.T., 6/13/14, at 11.    This comment clearly encompasses an

element of sexual desire or gratification that is sufficient to establish a

sexual component to Appellant’s actions. See Commonwealth v. Evans,

901 A.2d 528, 533 (Pa. Super. 2006) (factfinder is free to infer defendant’s

comments that victim was sexy and “he would like to do some things to her”

revealed that his intimate touching was done for purpose of arousing or

gratifying sexual desire such that evidence was sufficient to support

conviction for indecent assault).       There was sufficient evidence at trial to

support the conviction for indecent assault.

      Appellant also assails the sufficiency of the evidence to support his

conviction of stalking. In order to sustain a conviction for stalking under 18

Pa.C.S. § 2709.1, the Commonwealth must prove beyond a reasonable

doubt that the defendant engaged in a course of conduct, repeatedly

committed acts toward another person, or repeatedly communicated to

another person under circumstances which demonstrate or communicate an

intent to either place the person in reasonable fear of bodily injury or cause

substantial emotional distress to the person.         Appellant argues that his


                                        -7-
J-S05021-16


conviction is infirm because the Commonwealth failed to prove that he

intended to cause substantial emotional distress to the victim.

      Appellant was convicted of two counts of stalking.       The trial court

explained as follows:

            With respect to case CR-7299-2013, the testimony
      presented at trial showed the following: The victim testified that
      after the incident and after she had spoken with the police, the
      Appellant came back to her house. N.T. 6/13/2014 at 12. She
      said that he knocked on the door, but she refused to open it;
      however, she could hear him apologizing. Id. at 12-13. She
      advised the Appellant that she was calling the police again and
      he left. Id. at 13. The victim testified that in days after the
      incident she began receiving notes on her front door and car.
      Id. at 14. The victim testified that every time she would leave
      her house the Appellant would be standing outside of his house.
      Id. at 16-17.      In one particular incident she observed the
      Appellant sitting in his truck staring at her residence; she called
      the police and Officer Shaun Goodman arrived. Id. at 16-17.

            Officer Shaun Goodman testified that he was dispatched to
      the victim’s house on June 28, 2013, the day after the indecent
      assault. N.T. 6/13/2014 at 39. When he arrived he saw the
      Appellant sitting in his truck looking at the victim’s residence.
      Id. at 40.     Officer Goodman approached the Appellant and
      reminded him that he was to have no contact with the victim;
      the Appellant acknowledged that he was not supposed to have
      contact with her. Id. Later that same day Officer Goodman was
      called back to the residence because the Appellant had left a
      voicemail on the victim’s phone. Id. at 41.

            As we stated at the time we found the Appellant guilty of
      Stalking in case CR-7299-2013, one incident standing alone
      would not be sufficient to convict the Appellant; however, the
      combination of the voicemail, staring at the victim from across
      the street, and the fact that the Appellant returned to the
      victim’s house after the June 27th incident did establish a course
      of conduct as defined in the statute. N.T. 6/13/2014 at 73-74.
      Based on the timing of these incidents we determined that the
      Appellant did intend to cause the victim substantial emotional
      distress. Id. at 74.

                                     -8-
J-S05021-16



              In case CR-7301-2013, the Appellant showed up to the
       victim’s place of employment[1] and attempted to gain
       information about her bus route. Terry Mundy, the victim’s co-
       worker, testified that when she pulled into work on September
       10, 2013, she noticed a blue PT Cruiser in the parking lot. N.T.
       6/13/2014 at 43. She thought this was strange because she is
       always the first person at work. Id. Ms. Mundy testified that
       she saw a man, who she identified as the Appellant, sitting in the
       car writing on a tablet. Id. at 43-44. After opening the office
       Ms. Mundy decided to go out and ask the Appellant if he needed
       help. Id. at 44. The Appellant said he was looking for Kristen
       and that he needed to talk to her because he and his wife had
       split up. Id. at 44-45. Ms. Mundy told the Appellant she would
       not give out the victim’s bus route, and the Appellant drove
       away a short time later. Id. at 45. Ms. Mundy was aware of
       what was going on with the victim, and after her encounter with
       the Appellant she called the police. Id. at 46.

              Billie Jo Caudill, another one of the victim’s co-workers,
       testified that on September 2013, she was driving her normal
       bus route when she noticed a blue PT Cruiser following her. N.T.
       6/13/2014 at 47-48. When she was at a stop sign she noticed
       the Appellant waving his arms in an effort to get her attention.
       Id. at 48. She was also aware of what was going on between
       the Appellant and victim, so she immediately reported the
       incident; shortly thereafter the police arrived. Id. at 48-49.

              When we found the Appellant guilty of Count 1 Stalking in
       7301–2013, we noted that the Appellant’s appearance at the
       victim’s place of employment and his attempt to gain information
       about her and follow her was just “another act or course of
       conduct constituting the crime of stalking.” N.T. 6/13/2014 at
       75.    Although the Appellant ended up following the wrong
       person, he clearly intended to follow the victim and he made
       substantial steps in doing so. Id. at 76. Thus, we found him
       guilty of Count 1 Stalking.

           We think that the evidence presented by the
       Commonwealth was sufficient to prove that the Appellant
____________________________________________


1
    Ms. Staubaugh testified that she drove a school bus. N.T., 6/13/14, at 14.



                                           -9-
J-S05021-16


     intended to place the victim in reasonable fear of bodily injury or
     to cause substantial emotional distress. When asked what effect
     this entire series of events has taken on her the victim
     responded, “I watch my back when [I] come out of the house
     now. I since have—have moved from my residence. I’m no
     longer there as of last week. I just—don’t feel safe anymore.”
     N.T. 6/13/2014 at 26. She was asked why she moved and she
     responded that she knew the Appellant would not be
     incarcerated forever, and that he would eventually get out of
     prison. Id. The victim stated, “I just want it [sic] to be left
     alone.” Id.

           On the other hand, the Appellant did admit to being at the
     victim’s home on June 27th and to exchanging phone numbers,
     but he denied everything else. N.T. 6/13/2014 at 57-58. He
     denied ever being in the victim’s home. Id. at 58. He denied
     coming back to the victim’s house later on the day of June 27 th.
     Id. at 59. He denied leaving handwritten notes on the victim’s
     front door or car. Id. at 59-60. However, the Appellant did
     admit to sending the victim a letter from the prison. Id. at 60.
     The Appellant denied leaving a voicemail on the victim’s
     answering machine. Id. at 62. He denied staring at the victim’s
     home from his truck. Id. at 63. He denied showing up at the
     victim’s place of employment and trying to get information about
     her bus route. Id. at 64. Finally, the Appellant denied following
     [the] school bus. Id. at 64-65.

           As we noted at the Appellant’s bench trial, we simply did
     not believe his version of events. Furthermore, there was no
     reason for this [c]ourt to reject any of the victim’s testimony or
     the testimony of her co-workers. Based on the evidence, we
     concluded that the Appellant’s actions after the June 27 th
     physical assault were intended to cause the victim substantial
     emotional distress.

Trial Court Opinion, 7/28/15, at 8–11 (footnote omitted).

     Contrary to Appellant’s position, this evidence was clearly sufficient to

support a finding that he intended to place the victim in reasonable fear of

bodily injury and to cause her substantial emotional distress.      Appellant

repeatedly appeared at her home and place of business against her wishes,

                                   - 10 -
J-S05021-16


making it clear that he was watching her. Given these facts, the factfinder

was free to infer that Appellant possessed the requisite state of mind for the

offense charged and to reject his self-serving testimony that he never

intended to frighten Ms. Stambaugh.      Accordingly, no relief is due on this

issue.

         We address the third and fourth issues in tandem. These claims aver

that the evidence was insufficient to support Appellant’s conviction of

intimidation of a witness or victim. Appellant was convicted of violating 18

Pa.C.S. § 4952(a)(3), which provides as follows:

         (a) Offense defined.--A person commits an offense if, with the
         intent to or with the knowledge that his conduct will obstruct,
         impede, impair, prevent or interfere with the administration of
         criminal justice, he intimidates or attempts to intimidate any
         witness or victim to:

                                      * * *

              (3) Withhold any testimony, information, document
              or thing relating to the commission of a crime from
              any law enforcement officer, prosecuting official or
              judge.

18 Pa.C.S. § 4952(a)(3).

         The offense was graded as a felony in the third degree. 18 Pa.C.S. §

4952(b)(1)(ii).    Under section 4952(b)(4), the offense of intimidation of a

witness is a felony of the third degree “in any other case in which the actor

sought to influence or intimidate a witness or victim as specified in this

subsection.” 18 Pa.C.S. § 4952(b)(4). The predicates for grading under this

section are set forth in section 4952(b)(1), which states “[t]he actor

                                     - 11 -
J-S05021-16


employs force, violence or deception or threatens to employ force or

violence, upon the witness or victim or, with the requisite intent or

knowledge upon any other person.” 18 Pa.C.S. § 4952(b)(1)(i).

      We consider Appellant’s assertion that the Commonwealth failed to

present sufficient evidence of Appellant’s intent to intimidate the victim as

well as his claim that the evidence of a de minimis pecuniary gain does not

permit culpability under the statute. Anders Brief at 19. The basis for this

charge was a letter Appellant sent from prison to Ms. Stambaugh. The letter

read as follows:

      Hi neighbor,

            I have been wanting to write this letter to you for weeks,
      But have been putting it off because of how you might react to it
      & turn me in again. But [G]od’s Big Bible says in Matthew 5:43-
      48 Love they neighbor & help them. You are the 5th neighbor
      my Dear wife Marie & I have helped out in Food since we moved
      in our House Memorial Day 2002 I guess you just don’t
      appreciate help from [G]od’s people and servants. It is because
      of you I am sitting in jail. If I did anything wrong by doing what
      [G]od’s Bible says to do for your neighbor, then I guess I am
      wrong. But if you go to the cops again Read your Bible & do me
      a favor & take the Bible & this letter with you & tell the truth &
      Please do yourself [a] favor also Don’t lie about me. Please do
      me & my Dear wife a Bigger favor go to cops & have charges
      dropped against me so [I] could be with my Dear Family for
      Thanksgiving weekend for Big Dinner we will even invite you &
      those 2 Boys over for Turkey Dinner. Please OK. We will also
      give you more food for Boys & you. Thank you & may [G]od
      Bless all of you.

                                             Thanks neighbor
                                             Dick Stough Jr. & wife Marie
                                             for
                                             45 years and we plan to be
                                             together for 45 more years.

                                    - 12 -
J-S05021-16



       P.S. also please Read in your
       Bible & if you don't have a Bible
       go over to our House and my Dear wife
       will give you a Holy Bible to Read

Commonwealth Exhibit 6 (emphasis in original); N.T., 6/13/14, at 25, 56.

       The trial court stated the following regarding the sufficiency of the

evidence supporting Appellant’s conviction of intimidation of a witness or

victim:

              The above letter clearly does not threaten the victim, Ms.
       Stambaugh, with bodily harm; however, a threat is not required
       under the statute. Commonwealth Brachbill, 555 A.2d 82, 84-86
       (Pa. 1989) (superseded by statute on other grounds).[2] As the
       Brachbill Court noted, it was not the legislature’s intent to have
       the word “intimidate” have its ordinary meaning.9 Id. at 85-86.
       The legislature’s inclusion of subsection (b) clearly shows that
       the word intimidate as used in the statute includes “any offers of
       benefit with the intent to “obstruct, impede, impair, prevent or
       interfere with the administration of criminal justice,” and that
       such conduct would constitute a felony of the third degree.” Id.
       at 86; see also Pa.C.S.A. § 4952(b)(1)(ii) (emphasis added). By
____________________________________________


2
    The holding in Commonwealth Brachbill, 555 A.2d 82 (Pa. 1989), was
recently clarified in Commonwealth v. Doughty, 126 A.3d 951 (Pa. 2015).
The Doughty Court noted that Brachbill did not vitiate the need to prove
intimidation but stated, “Where Brachbill goes awry is in suggesting a
pecuniary benefit, in and of itself, comprises intimidation.          Such an
inducement may or may not intimidate, but the legislature replaced the
element of inducement with the element of intimidation.” Doughty, 126
A.3d at 957. Our Supreme Court explained that, “[w]hether an offer of a
pecuniary or other benefit contains sufficient indicia of intimidation is to be
determined by the fact finder and assessed under the totality of the
circumstances, cognizant that proof of manifest threats is not required.” Id.
Finally, the Doughty Court admonished, “Insofar as Brachbill is read to
mean pecuniary inducement alone will suffice without proof of intimidation,
it is disapproved.” Id. (emphasis added). Herein, the trial court’s analysis
comports with the Doughty clarification.



                                          - 13 -
J-S05021-16


       the Appellant’s own admission he had the required intent. He
       testified that he wrote the letter from prison “Because I wanted
       her to drop the charges . . . Because was not guilty of it.” N.T.
       6/13/2014 at 60. In an effort to get the victim to drop the
       charges, the Appellant offered her a benefit—food. Id. at 61.
              9
                Typical synonyms for “intimidate” include: frighten,
              scare, coerce, bully, and threaten.

              Although food may not be the customary way of
       intimidating a victim, it is offering the victim a benefit in return
       for dropping the charges. The Appellant argues that the offer of
       food was a “de minimus pecuniary gain” and is therefore not
       “sufficient to trigger culpability under the intimidation of witness
       statute.” Def. 1925(b), 2/9/2015. We do not agree. First, the
       statute does not limit itself to only pecuniary, or financial, gain;
       it also includes other benefits. See 18 Pa.C.S.A. 4952(b)(1)(ii).
       Further, as previously stated, 4952(b)(1)(ii) does require any
       level of pecuniary gain or benefit—it qualifies both pecuniary
       gain and other benefit with the word “any.” In our mind this
       means that even the slightest benefit, financial or otherwise,
       would be enough to trigger culpability as long as the requisite
       intent was present.

              Therefore, we believe the Commonwealth did present
       sufficient evidence to prove that the Appellant intended to offer
       the victim a benefit in order to get her to drop the charges
       against him, which would have prevented or interfered with the
       administration of justice.

Trial Court Opinion, 7/28/15, at 12–13.

       All   that   was    required     here   was   an   attempt   to   intimidate.3

Commonwealth v. Doughty, 126 A.3d 951 (Pa. 2015) (holding evidence


____________________________________________


3
   In addition, in Commonwealth v. Felder, 75 A.3d 513 (Pa. Super.
2013), this Court explained that the grading of the crime of intimidation of a
witness is based upon the highest degree of the offense charged in the case.
Id. at 517. Instantly, the court convicted Appellant under section 18 Pa.C.S.
(Footnote Continued Next Page)


                                          - 14 -
J-S05021-16


was sufficient to support conviction of intimidation of spouse-witness where

defendant told wife not to testify, and if she failed to do so, he would go to

jail for two years, starve, and lose everything); Commonwealth v. Lynch,

72 A.3d 706, 711 (Pa. Super. 2013) (sufficient evidence supported

intimidation-of-witness conviction where defendant “sought to frustrate the

administration of justice by offering to give the Commonwealth’s chief

witness pecuniary and other benefits if she agreed to refrain from testifying

against him.”). Here, Appellant admonished the victim, “It is because of you

I am sitting in jail,” and he instructed her to go to the police and drop the

charges so that he could get out of jail and enjoy Thanksgiving dinner with

his family. Commonwealth Exhibit 6 (emphasis in original); N.T., 6/13/14,

at 25, 56. The trier of fact could find that Appellant attempted to intimidate

his accuser, Ms. Stambaugh, and that he did so intending “or, at least,

having knowledge that his conduct was likely to, impede, impair or interfere

with the administration of criminal justice.” Commonwealth v. Collington,

615 A.2d 769, 770 (Pa. Super. 1992). This issue lacks merit.

      We have independently reviewed the record in order to determine if

counsel’s assessment about the frivolity of the present appeal is correct.

See Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super. 2015)

(after determining that counsel has satisfied the technical requirements of
                       _______________________
(Footnote Continued)

§ 4952, graded as a third-degree felony. Thus, the grading of his offense
also complied with the rule announced in Felder.



                                           - 15 -
J-S05021-16


Anders and Santiago, this Court must conduct an independent review of

the record to determine if there are additional, non-frivolous issues

overlooked by counsel). After review of the issues raised by counsel and our

independent review of the record, we conclude that an appeal in this matter

is frivolous. Accordingly, we grant counsel’s petition to withdraw and affirm

the judgment of sentence.

     Petition to withdraw as counsel granted.        Judgment of sentence

affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/2016




                                   - 16 -